     Case 1:20-cv-01239-DAD-JLT Document 16 Filed 06/14/21 Page 1 of 3


1    TAB MITCHELL, ESQ. (SBN: 118749)
     MITCHELL LAW FIRM
2    390 FIFTH STREET
     HOLLISTER, CA 95023-3903
3    (831) 636-6100
     (855) 345-4529 FAX
4
     Attorney for Plaintiffs
5    MARVIN ROBINSON; LINDA MCLURE AND JAMES MCCLURE-BEAVERS

6

7                               UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9

10
      MARVIN ROBINSON; LINDA                            Case No: 1:20-CV-01239-DAD-JLT
      MCCLURE; JAMES MCCLURE-                           JOINT STIPULATION AND
11
      BEAVERS;                                          [PROPOSED] ORDER REGARDING
12
                                                        CONTINUANCE OF EXPERT
            Plaintiffs                                  DISCLOSURE AND DISCOVERY
13
            vs.                                         (Doc. 15)
14
      YUNIESKY PORTELLE; RS EXPRESS
15    TRUCKING, INC.; and Does 1 to 50,
      inclusive,
16
            Defendants
17

18
            COME NOW Plaintiffs MARVIN ROBINSON, LINDA MCCLURE and JAMES
19
      MCCLURE-BEAVERS, and Defendants YUNIESKY PORTELLE and RS EXPRESS
20    TRUCKING, INC., constituting all the parties appearing in this action, by and through
21    their respective undersigned counsel and hereby stipulate as follows:
22          WHEREAS, on July 30, 2020, Plaintiff filed this present action;
23          WHEREAS, on September 21, 2020, Defendant filed its Answer to Plaintiffs’
24   Complaint;
25          WHEREAS, on November 25, 2020, the Court set forth a scheduling order designating
26   the following deadlines:
27

28   JOINT STIPULATION and [PROPOSED] ORDER REGARDING CONTINUANCE OF EXPERT DISCLOSURE AND
     DISCOVERY DEADLINES (CASE 1:20-CV-01239-DAD-JLT)                                         1
     Case 1:20-cv-01239-DAD-JLT Document 16 Filed 06/14/21 Page 2 of 3


1                    Settlement Conference……………………………. August 6, 2021

2                    Expert Disclosure……………………………….…..June 14, 2021

3                    Expert Discovery…………………………….….….August 9, 2021

4            WHEREAS, on February 9, 2021, the Court advanced the Settlement Conference to be

5    held on June 2, 2021;

6            WHEREAS, on June 2, 2021, the Settlement Conference was held without an

7    agreement being reached.

8            WHEREAS, the parties are working together to resolve this matter and request that the

9    Court grant this Joint Stipulation Regarding Continuance of Expert Disclosure and Discovery

10   Deadlines in order to facilitate settlement and allow the parties to continue negotiating a

11   resolution.

12           WHEREAS, no trial date has been set in this case; thereby this request does not alter

13   the date trial will be held.

14           NOW, THEREFORE, IT IS HEREBY JOINTLY STIPULATED, by and between the

15   parties, through their respective counsel of record, and subject to the Court’s approval, that the

16   dates previously set by this Court be continued as follows:

17
         OLD DATE                   PROPOSED DATE                         DEADLINE
18
     June 14, 2021             June 28, 2021                    Expert Disclosure
19

20   August 9, 2021            August 23, 2021                  Expert Discovery Cut-Off

21

22
      SO STIPULATED.
23
      DATED: 6/11/2021                                     MITCHELL LAW FIRM
24
                                                           By /S/Tab Mitchell, Esq.
25                                                         TAB MITCHELL, ESQ.
                                                           Attorney for Plaintiffs
26                                                         MARVIN ROBINSON
                                                           LINDA MCCLURE
27                                                         JAMES MCCLURE-BEAVERS
28   JOINT STIPULATION and [PROPOSED] ORDER REGARDING CONTINUANCE OF EXPERT DISCLOSURE AND
     DISCOVERY DEADLINES (CASE 1:20-CV-01239-DAD-JLT)                                                2
     Case 1:20-cv-01239-DAD-JLT Document 16 Filed 06/14/21 Page 3 of 3


1

2
      DATED: 6/11/2021                        LARSON & GASTON, LLP
                                       By     /S/ Yasmine Hussein, Esq. (with permission)
3
                                              YASMINE HUSSEIN, ESQ.
4                                             Attorney for Defendants
                                              YUNIESKY PORTELLE and
5                                             RS EXPRESS TRUCKING, INC.
6
     IT IS SO ORDERED.
7

8    Dated:   June 13, 2021                         _ /s/ Jennifer L. Thurston
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT STIPULATION and [PROPOSED] ORDER REGARDING CONTINUANCE OF EXPERT DISCLOSURE AND
     DISCOVERY DEADLINES (CASE 1:20-CV-01239-DAD-JLT)                                        3
